      Case 3:19-cv-02318-H-JLB Document 1 Filed 12/05/19 PageID.1 Page 1 of 9


     Joshua B. Swigart (SBN 225557)                        Daniel G. Shay (SBN 250548)
1
     Josh@SwigartLawGroup.com                              DanielShay@TCPAFDCPA.com
2    SWIGART LAW GROUP, APC                                LAW OFFICE OF DANIEL G. SHAY
     2221 Camino del Rio S, Ste 308                        2221 Camino del Rio S, Ste 308
3
     San Diego, CA 92108                                   San Diego, CA 92108
4    P: 866-219-3343                                       P: 619-222-7429
     F: 866-219-8344                                       F: 866-219-8344
5
6    Attorneys for Plaintiff
     Ryan Childers
7
8
9                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11
                                                   )
12    RYAN CHILDERS, individually                  )             '19CV2318 H JLB
                                                       Case No.: _____________________
      and on behalf of others,                     )
13
                                                   )   CLASS ACTION
14                        Plaintiff,               )
      v.                                           )   COMPLAINT FOR DAMAGES AND
15
                                                   )   INJUNCTIVE RELIEF PURSUANT
16                                                 )   TO THE TELEPHONE CONSUMER
      CAPITAL ONE BANK (USA),                      )   PROTECTION ACT, 47 U.S.C. § 227,
17    N.A.,                                        )   ET SEQ.
18                                                 )
                                Defendant.         )
19
                                                   )
20
21
22
23
24
25
26
27
28

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF       1
       Case 3:19-cv-02318-H-JLB Document 1 Filed 12/05/19 PageID.2 Page 2 of 9



1                                                  INTRODUCTION
2    1.    Ryan Childers (“Plaintiff”) brings this Class Action Complaint for damages,
3          injunctive relief, and any other available legal or equitable remedies, resulting
4          from the illegal actions of Capital One Bank (USA), National Association
5          (“Defendant”), in negligently, and/or willfully contacting Plaintiff and class
6          members for alleged debt on their cellular telephones, in violation of the
7          Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”),
8          thereby invading their privacy. Plaintiff alleges as follows upon personal
9          knowledge as to his own acts and experiences, and, as to all other matters, upon
10         information and belief, including investigation conducted by his attorneys.
11                                    JURISDICTION AND VENUE
12   2.    This Court has federal question jurisdiction because this case arises out of
13         violation of federal law. 47 U.S.C. §227(b).
14   3.    Venue is proper in the United States District Court for the Southern District of
15         California pursuant to 18 U.S.C. § 1391(b) because the events giving rise to
16         Plaintiff’s causes of action against Defendant occurred within the State of
17         California and the County of San Diego, within this judicial district.
18                                                    PARTIES
19   4.    Plaintiff is, and at all times mentioned herein was, a citizen and resident of the
20         State of California. Plaintiff is, and at all times mentioned herein was, a
21         “person” as defined by 47 U.S.C. § 153 (39).
22   5.    Plaintiff is informed and believes, and thereon alleges, that Defendant is, and
23         at all times mentioned herein was, a national association with its principal place
24         of business is Virginia.
25   6.    Plaintiff is informed and believes, and thereon alleges, that Defendant is, and
26         at all times mentioned herein was, a “person,” as defined by 47 U.S.C. § 153
27         (39).
28   ///

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF        2
      Case 3:19-cv-02318-H-JLB Document 1 Filed 12/05/19 PageID.3 Page 3 of 9



1                                           FACTUAL ALLEGATIONS
2    7.    At all times relevant Defendant conducted business in the State of California
3          and in the County of San Diego, within this judicial district, specifically by
4          locating Plaintiff’s cellular telephone number, placing automated telephone
5          calls to Plaintiff’s cellular telephone, which were directed into the State of
6          California.
7    8.    Plaintiff allegedly incurred an unpaid financial obligation to Defendant for a
8          personal “debt” as that term is defined by 15 U.S.C. § 1692a(5).
9    9.    Plaintiff allegedly fell behind in the payments owed on the debt.
10   10. Plaintiff then retained the legal services of Attorney Daniel G. Shay in relation
11         to the debt.
12   11. On October 13th, 2019, Defendant called Plaintiff’s cellphone attempting to
13         collect the debt.          Plaintiff experienced a long delay before Plaintiff was
14         connected with a live person. Such a delay indicates use of an Automatic
15         Telephone Dialing System as described below.
16   12. During the October 13th, 2019 conversation, Plaintiff unequivocally and
17         explicitly informed Defendant’s representative, agent, or employee that
18         Plaintiff was represented by Attorney Shay regarding the debt. As such,
19         Plaintiff demanded Defendant cease all contact and communication with him.
20   13. Accordingly, Plaintiff revoked any implied consent previously given to receive
21         the calls when he demanded that Defendant stop calling him.
22   14. On November 20th, 2019, despite Plaintiff’s revocation of any implied consent,
23         Defendant called Plaintiff again.            Upon answering the call, Plaintiff
24         experienced a long delay indicating use of an Automatic Telephone Dialing
25         System.
26   15. Defendant’s call to Plaintiff was made with an “automatic telephone dialing
27         system” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1). This ATDS has the
28

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF    3
       Case 3:19-cv-02318-H-JLB Document 1 Filed 12/05/19 PageID.4 Page 4 of 9



1          capacity to store or produce telephone numbers to be called, using a random or
2          sequential number generator without human intervention.
3    16. The telephone number Defendant called was assigned to a cellular telephone
4          service in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).
5    17. The telephone call constituted a call that was not for emergency purposes as
6          defined by 47 U.S.C. § 227 (b)(1)(A).
7    18. The telephone call made by Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).
8    19. Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of
9          a legally protected interest in privacy, which is specifically addressed and
10         protected by the TCPA.
11   20. The invasion itself caused concrete harm to Plaintiff similar to trespass to real
12         property which has been illegal for hundreds of years with no actual damages
13         required for the harm.
14   21. Defendant’s calls forced Plaintiff and other similarly situated class members to
15         live without the utility of their cellular phones by occupying their cellular
16         telephone with one or more unwanted calls, causing a nuisance and lost time.
17   22. The telephone number Defendant called was assigned to a cellular telephone
18         service for which Plaintiff incurred a charge for cellular telephone service
19         pursuant to 47 U.S.C. § 227(b)(1).
20   23. The calls to Plaintiff were not for emergency purposes as defined by 47 U.S.C.
21         § 227(b)(1)(A)(i).
22   24. Defendant’s call to Plaintiff’s cellular telephone was unsolicited by Plaintiff.
23                                  CLASS ACTION ALLEGATIONS
24   25. Plaintiff brings this action on behalf of himself and on behalf of Class Members
25         of the proposed Class pursuant to Federal Rules of Civil Procedure 23(a) and
26         (b)(3) and/or (b)(2).
27   ///
28   ///

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF   4
      Case 3:19-cv-02318-H-JLB Document 1 Filed 12/05/19 PageID.5 Page 5 of 9



1    26. Plaintiff proposes to represent the following Class consisting of and defined
2          as follows:
3
                      All persons within the United States who received any
4
                      call from Defendant or its agent/s and/or employee/s to
5                     said person’s cellular telephone made through the use of
                      any automatic telephone dialing system, or with a pre-
6
                      recorded or artificial voice, within the four years prior to
7                     the filing of this Complaint.
8
     27. Defendant and its employees or agents are excluded from the Class. Plaintiff
9
           does not know the number of members in the Class, but believes the Class
10
           members number in the several thousands, if not more. Thus, this matter should
11
           be certified as a Class action to assist in the expeditious litigation of this matter.
12
     28. Plaintiff and members of the Class were harmed by the acts of Defendant in at
13
           least the following ways: Defendant, either directly or through its agents,
14
           illegally contacted Plaintiff and the Class members by making calls to their
15
           cellular telephones with an automatic telephone dialing system               for the
16
           purposes of collecting alleged debt, thereby causing Plaintiff and the Class
17
           members to incur certain cellular telephone charges or reduce cellular
18
           telephone time for which Plaintiff and the Class members previously paid, and
19
           invading the privacy of said Plaintiff and the Class members. Plaintiff and the
20
           Class members were damaged thereby.
21
     29. This suit seeks only damages and injunctive relief for recovery of economic
22
           injury on behalf of the Class and it expressly is not intended to request any
23
           recovery for personal injury and claims related thereto. Plaintiff reserves the
24
           right to expand the Class definition to seek recovery on behalf of additional
25
           persons as warranted as facts are learned in further investigation and discovery.
26
     30. The joinder of the Class members is impractical and the disposition of their
27
           claims in the Class action will provide substantial benefits both to the parties
28

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF   5
      Case 3:19-cv-02318-H-JLB Document 1 Filed 12/05/19 PageID.6 Page 6 of 9



1          and to the court. The Class can be identified through Defendant’ records or
2          Defendant’ agents’ records.
3    31. There is a well-defined community of interest in the questions of law and fact
4          involved affecting the parties to be represented. The questions of law and fact
5          to the Class predominate over questions which may affect individual Class
6          members, including the following:
7                 a. Whether, within the last four years, Defendant or its agent(s) placed any
8                     artificial or prerecorded voice messages to the Class (other than a
9                     message made for emergency purposes or made with the prior express
10                    consent of the called party) using any automatic telephone dialing
11                    system to any telephone number assigned to a cellular telephone
12                    service;
13                b. Whether Plaintiff and the Class members were damaged thereby, and
14                    the extent of damages for such violation; and
15                c. Whether Defendant and its agents should be enjoined from engaging in
16                    such conduct in the future.
17   32. As a person that received at least one alleged debt collection call via an ATDS
18         or an artificial or prerecorded voice message to their cell phones, Plaintiff is
19         asserting claims that are typical of the Class. Plaintiff will fairly and adequately
20         represent and protect the interests of the Class in that Plaintiff has no interests
21         antagonistic to any member of the Class.
22   33. Plaintiff and the members of the Class have all suffered irreparable harm as a
23         result of the Defendant’ unlawful and wrongful conduct. Absent a class action,
24         the Class will continue to face the potential for irreparable harm. In addition,
25         these violations of law will be allowed to proceed without remedy and
26         Defendant will likely continue such illegal conduct. Because of the size of the
27         individual Class member’s claims, few, if any, Class members could afford to
28         seek legal redress for the wrongs complained of herein.

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF    6
       Case 3:19-cv-02318-H-JLB Document 1 Filed 12/05/19 PageID.7 Page 7 of 9



1    34. Plaintiff has retained counsel experienced in handling class action claims and
2          claims involving violations of the Telephone Consumer Protection Act.
3    35. A class action is a superior method for the fair and efficient adjudication of this
4          controversy. Class-wide damages are essential to induce Defendant to comply
5          with federal and California law. The interest of Class members in individually
6          controlling the prosecution of separate claims against Defendant is small
7          because the maximum statutory damages in an individual action for violation
8          of privacy are minimal. Management of these claims is likely to present
9          significantly fewer difficulties than those presented in many class claims.
10   36. Defendant has acted on grounds generally applicable to the Class, thereby
11         making appropriate final injunctive relief and corresponding declaratory relief
12         with respect to the Class as a whole.
13                                      FIRST CAUSE OF ACTION
14                               NEGLIGENT VIOLATIONS OF THE
15                      TELEPHONE CONSUMER PROTECTION ACT
16                                         47 U.S.C. § 227 ET SEQ.
17   37. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
18         as though fully stated herein.
19   38. Defendant’s call to Plaintiff’s cellular telephone for the collection of alleged
20         debt constitutes negligent violation of the TCPA, including but not limited to
21         each and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
22   39. As a result of Defendant’s, and Defendant’s agents’, negligent violations of 47
23         U.S.C. § 227 et seq., Plaintiff and the Class are entitled to an award of $500.00
24         in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
25         227(b)(3)(B).
26   1.     Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
27          such conduct in the future pursuant to 47 U.S.C. § 227(b)(3)(A).
28   ///

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF     7
      Case 3:19-cv-02318-H-JLB Document 1 Filed 12/05/19 PageID.8 Page 8 of 9



1                                     SECOND CAUSE OF ACTION
2                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE
3                       TELEPHONE CONSUMER PROTECTION ACT
4                                            47 U.S.C. § 227 ET SEQ.
5    40. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
6          as though fully stated herein.
7    41. Defendant’s actions constitute knowing and/or willful violation of the TCPA,
8          including, but not limited to, each and every one of the above-cited provisions
9          of 47 U.S.C. § 227 et seq.
10   42. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227
11         et seq., Plaintiff and each of the Class members are entitled to treble damages,
12         as provided by statute, up to $1,500.00, for each and every violation, pursuant
13         to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
14   43. Plaintiff and the Class members are also entitled to and seek injunctive relief
15         prohibiting such conduct in the future.
16
17                                         PRAYER FOR RELIEF
18   44. Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and the
19         Class members the following relief against Defendant:
20
21     FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
22                                    TCPA, 47 U.S.C. § 227 ET SEQ.
23        As a result of Defendant’s and Defendant’s agents’ negligent violations of 47
24           U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Class member
25           $500.00 in statutory damages, for each and every violation, pursuant to 47
26           U.S.C. § 227(b)(3)(B).
27        Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
28           prohibiting such conduct in the future.

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF      8
      Case 3:19-cv-02318-H-JLB Document 1 Filed 12/05/19 PageID.9 Page 9 of 9



1         Any other relief the Court may deem just and proper.
2
3        SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
4                   VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
5         As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. §
6            227(b)(1), Plaintiff seeks for himself and each Class member treble damages,
7            as provided by statute, up to $1,500.00 for each and every violation, pursuant
8            to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
9         Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
10           conduct in the future.
11                                                 TRIAL BY JURY
12   45. Pursuant to the seventh amendment to the Constitution of the United States of
13         America, Plaintiff is entitled to, and hereby demand, a trial by jury.
14
                                                       SWIGART LAW GROUP, APC
15
16   Date: December 5, 2019                            By: s/ Joshua B. Swigart
17                                                         Joshua B. Swigart, Esq.
                                                           Josh@SwigartLawGroup.com
18
                                                           Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF        9
